PER CURIAM.
Writ quashed, 421 So.2d 1303, as improvidently granted.
In quashing the writ, we agree with the Court of Criminal Appeals, 391 So.2d 140, that the absolute rule of the trial court that deprives a defendant of the right to consult with counsel while the defendant is in the process of testifying is overly broad and overly restrictive. By quashing the writ, however, we do not intend to suggest that a trial judge is without some discretion in the area.
WRIT QUASHED AS IMPROVIDENTLY GRANTED.
TORBERT, C.J., and FAULKNER, JONES, ALMON, SHORES, EMBRY, BEATTY and ADAMS, JJ., concur.